Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-18-00109-CV

                                    Robin BROWN,
                                       Appellant

                                            v.

                                    Terry FASELER,
                                        Appellee

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-04701
                         Honorable Dick Alcala, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a). Costs of appeal are
taxed against Appellant Robin Brown.

      SIGNED September 5, 2018.


                                             _________________________________
                                             Karen Angelini, Justice